Case 1:19-cv-01946-FB-RER Document 5 Filed 04/04/19 Page 1 of 4 PageID #: 76




                                                            19cv1946




  4/4/2019                                        /s/Priscilla Bowens
Case 1:19-cv-01946-FB-RER Document 5 Filed 04/04/19 Page 2 of 4 PageID #: 77




                                                           19cv1946




 4/4/2019                                    /s/Priscilla Bowens
Case 1:19-cv-01946-FB-RER Document 5 Filed 04/04/19 Page 3 of 4 PageID #: 78




                                                            19cv1946




  4/4/2019                                     /s/Priscilla Bowens
Case 1:19-cv-01946-FB-RER Document 5 Filed 04/04/19 Page 4 of 4 PageID #: 79




                                                                19cv1946




  4/4/2019                                       /s/Priscilla Bowens
